Hammond, J.
The policies being based upon the interest of the assured in his own life were supported by an insurable interest, and so far as respects this matter were valid.
The beneficiary named was “Mary E. Brogi, wife” of the assured. It is argued by the plaintiff that the defendant was made a beneficiary in her capacity as a wife and not as an individual; that she was not the lawful wife of the assured and hence was not a legal beneficiary. But this position is untenable. The defendant had been through two marriage ceremonies with Brogi, one of which took place in the State of New York. This, even if void here by reason of our statutes (R. L. c. 152, § 21; c. 151, § 10), was nevertheless valid in that State and hence valid everywhere except in this Commonwealth. And while we may not recognize the validity of the marriage when she is here seeking the rights of a wife under our laws, we must not close our eyes to the fact that there has been a marriage ceremony between her and Brogi; that at the end of that ceremony they stood side by side as lawfully wedded husband and wife under the laws of the State of New York and of every other State except Massachusetts. See Whippen v. Whippen, 171 Mass. 560. At the time the policies were procured the parties were living together as husband and wife in reliance upon the marriage ceremonies. In the interpretation of the language of the policy we are not to determine whether in this State the beneficiary was the legal wife of the insured, but whether by the term “wife” he meant her; and there can be no doubt that he did. She was the person named as the beneficiary whatever may have been her relation to him.
It is next argued that the defendant, not being here recognized as the legal wife of the beneficiary, had no beneficial interest in the life of the assured, and that consequently she was not a lawful beneficiary. It may well be doubted whether under the peculiar relation she sustained to her reputed husband she had not an insurable interest in his life. But we have not found it necessary to consider that question.
Whether an assignee or a beneficiary must have an insurable *515interest in the life insured is a question upon which there is an irreconcilable conflict among the authorities. See among other cases Warnock v. Davis, 104 U. S. 775; Gilbert v. Moose, 104 Penn. St. 74; Russell v. Grigsby, 168 Fed. Rep. 577; Gordon v. Ware National Bank, 132 Fed. Rep. 444; Clark v. Allen, 11 R. I. 439; Grigsby v. Russell, 222 U. S. 149, and the cases therein respectively cited. For a collection of the cases see also 57 Amer. Dec. 94, 95. The law in this Commonwealth has been settled, and it is now held, in accordance with what seems to be the great weight of authority, that in the absence of any evidence indicating that the transaction was intended as a wagering contract it is not necessary that the beneficiary or assignee should have an insurable interest. Mutual Life Ins. Co. v. Allen, 138 Mass. 24. Campbell v. New England Mutual Life Ins. Co. 98 Mass. 381. There was no evidence in this case that a wagering transaction was intended by the parties. The validity of the designation of the beneficiary is not affected by her want of an insurable interest in the life insured. She was a legal beneficiary even if she had no insurable interests.
The evidence that the plaintiff while living with Brogi as his wife was infected by him with a venereal disease was properly excluded as immaterial.
The evidence as to the mental capacity of Brogi at the time the contracts were made was insufficient to warrant a finding that he was not capable of making those contracts. Nor was there any evidence of undue influence or fraud on the part of the defendant.

Exceptions overruled.